SUMMARY ORDER
Plaintiff Margaret D. Nelson appeals a judgment of the District Court dismissing plaintiffs lawsuit without prejudice for lack of personal jurisdiction, pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. Plaintiff alleged several counts of wrongful death, medical malpractice, and fraud against defendants, related corporate entities that operate Massachusetts General Hospital in Boston, MA. We assume the parties’ familiarity with the facts and procedural history of this case.
We review de novo a dismissal for lack of personal jurisdiction. See, e.g., Best Van Lines, Inc. v. Walker, 490 F.3d 239, 242 (2d Cir.2007). In this appeal, we have reviewed all of plaintiffs claims and affirm for substantially the same reasons stated in the District Court’s comprehensive Memorandum Decision and Order of September 20, 2007. See Nelson v. Mass. Gen. Hosp., No. 04-cv05382, 2007 U.S. Dist. LEXIS 70455, 2007 WL 2781241 (S.D.N.Y. Sept. 20, 2007).